DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Improper Markush Claim
Claim 33 is rejected on the basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  See MPEP § 2117.
The Markush grouping of the “one or more” of six alternatives recited by claim 33 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the first alternative is directed to the structure of a diene monomer, the second alternative is directed to the structure of an olefin monomer, the third alternative is directed to the structure of an elastomeric polymer, the fourth alternative is directed to the olefin and vinyl content of the first elastomeric polymer, the fifth alternative is directed to the olefin 
To overcome this rejection, applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 25-28, 40, and 41 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 25-28, 40, and 41: Claims 25 and 28 recite the limitation “the first elastomeric polymer (a) obtained in (I).”  The claims depend from claim 21.  Claim 21, as amended, recites “the first elastomeric polymer (a) is obtainable by: (I) anionic polymerization.”  Claims 25 and 28 are indefinite because the term “the first elastomeric polymer (a) obtained in (I)” lacks antecedent basis.  In particular, independent claim 21 requires that the polymer (a) be “obtainable” by the process labeled (I).  Dependent claims 25 and 28 use the word “obtained” instead of “obtainable.”  It is unclear whether applicant intends the words “obtainable” and “obtained” to mean the same thing.  If that is the case, it is not clear why applicant used different words.  If, on the other hand, applicant intends the words to mean different things, it is not clear what the difference is and how this affects the claimed structure.  Claims 26, 27, 40, and 41 are also rejected because they depend from claim 25. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 21-27, 29-41, and 43 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0329930 (“Sato”).
Considering Claims 21, 23, 31-35, and 43: Sato teaches a tire containing a rubber composition.  (Sato, Abstract; ¶ 0243).  Sato teaches that the rubber composition contains 100 parts by mass of a rubber component and 1 to 30 parts by mass of a low molecular weight conjugated diene polymer.  (Id. ¶ 0020).  
Sato teaches that the rubber component is a mixture of two styrene-butadiene rubbers (i.e., SBR) identified by Sato as SBR (A) and SBR (B).  (Id.).  The difference between the SBR (A) and SBR (B) of Sato is that the SBR (A) has a lower styrene content than the SBR (B).  (Id.).  Sato teaches that the SBR (A) and SBR (B) have a weight average molecular weight (i.e., Mw) of between 150,000 and 1,500,000.  (Id.).
Sato teaches that the low molecular weight conjugated diene polymer has a Mw of between 1,000 and 150,000.  (Id.).  Sato teaches an example of the low molecular weight conjugated diene polymer with a Mw of 21,000.  (Id. 20, Table 1, Low molecular weight copolymer (4)).
n-BuLi (i.e., a polymerization initiator).  (Id. ¶ 0200-0203, 0236, 0188).  The n-BuLi taught by Sato reads on the initiator of claims 21, 31, 32, and 43.  The styrene and butadiene of Sato read on the α-olefin and conjugated diene of claims 21 and 33.  Because Sato does not identify the polymers as block copolymers, one of ordinary skill in the art would reasonably understand them to be random copolymers, meeting the “random polymer” limitation of claim 34.
Sato teaches an example tire prepared from a rubber composition that contains 60 parts of an SBR (B) having a Mw of 271,000 and 5 parts of the low molecular weight conjugated diene polymer have a Mw of 21,000.  (Id. 23, Table 3, Example 12; 20 Table 1, Copolymer (1)).  Sato teaches that the composition is formed into a tread shape, assembled into a tire, and vulcanized.  (Id. ¶ 0243).
The SBR (B) in this example reads on the “first elastomeric polymer” of claim 21.  The low molecular weight conjugated diene polymer in the example reads on the “second elastomeric polymer” of claims 21 and 23.
Sato does not teach that that SBR (B) used to make the example tire has a Mw falling within the 300,000 to 4,000,000 range recited by claim 21.  However, Sato teaches generally teaches that the SBR (B) has a Mw of between 150,000 and 1,500,000.  (Id. ¶ 0020).  This range overlaps with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Sato is analogous art because it is directed to the same field of endeavor as the claimed invention, namely tires.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Sato that overlaps with the claimed range, and the motivation to have done so would have been, as Sato suggests, that the overlapping portion is a suitable range for the molecular weight of an SBR component of the tire.
Id. ¶ 0151).  Based on the similarity in chemical structure between the SBR polymers of Sato and the low molecular weight conjugated diene polymer of Sato (which is also an SBR), one of ordinary skill in the art would have had a reasonable expectation that the use of the coupling agent of Sato with the low molecular weight conjugated diene polymer would have an effect similar to the effect expressly taught by Sato at ¶¶ 0149-0151.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling agent taught by Sato at ¶¶ 0149-0150 in the preparation of the low molecular weight conjugated diene of Sato to achieve the coupling rate recited by claims 21 and 35, and the motivation to have done so would have been to optimize the processability of the composition used to make the tire as well as the fuel economy of the resulting tire, as suggested by Sato at ¶ 0151.  
Considering Claim 22: Sato teaches that the rubber composition contains 100 parts by mass of SBR components and 1 to 30 parts by mass of the low molecular weight conjugated diene polymer.  (Sato, ¶ 0020).
Considering Claim 24: Sato teaches an example of a composition containing 100 parts of the SBR rubbers, 15 parts of a low molecular weight conjugated diene polymer, and 10 parts of aromatic oil (i.e., an extender oil).  (Sato, 23, Table 3, Example 8; ¶¶ 0175-0176).
Considering Claims 25-27, 40, and 41: Sato teaches that the SBR may be modified with N-methyl-2-pyrrolidone.  (Sato, ¶¶ 0116, 0097-0100).  The examiner notes that claim 40 does not require the use of the compound of formula (1) rather than the compound of formula (12)
Considering Claims 29 and 30: Sato teaches that the coupling agent is silicon tetrachloride or tin tetrachloride.  (Sato, ¶ 0150).
Considering Claims 36 and 37: The example of Sato contains 60 parts of the SBR (B), 40 parts of the SBR (A), and 5 parts of the low molecular weight conjugated diene polymer.  (Sato 23, Table 3, Example 12).  These three components read on the “crosslinkable elastomeric composition” of the claims.  The SBR (B) and low molecular weight conjugated diene polymer component read on the “polymer blend” of the claims.  Thus, it is calculated that in the example the crosslinkable elastomeric composition comprises about 62 phr (i.e., 65 ÷ 105) of the polymer blend and the crosslinkable elastomeric composition comprises about 8 phr (i.e., 5 ÷ 65) of the conjugated diene polymer component (i.e., second elastomeric polymer).
Considering Claim 38: Sato teaches that the composition is used in a component of a tire that may be the tread.  (Sato, ¶¶ 0184-0185).
Claims 28 and 42 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2014/0329930 (“Sato”) as applied above to claim 21, and further in view of           WO 2014/040639 (“Thiele”).
Considering Claims 28 and 42: The teachings of Sato are discussed above with respect to the obviousness rejection of claim 21.
	Sato does not teach that the chain ends of the SBR or the low molecular weight conjugated diene polymer are modified by a silane sulfide having the structure recited by claims 28 and 42.  However, Thiele teaches silane sulfide modification agents for use in tire tread compositions.  (Thiele, 1).  Thiele teaches a silane sulfide modification agent having the following structure:

    PNG
    media_image1.png
    34
    356
    media_image1.png
    Greyscale

(Id. 15).  This compound of Thiele reads on the compound of claims 28 and 42 where M* is silicon, x2’ is 3, y2’ is 0, s2’ is 2, t2’ is 0, u2’ is 2, R1 is methyl (i.e., C1 alkyl), R3 is divalent C3 alkyl, and R4 is methyl (i.e., C1 alkyl).  Thiele is analogous art because it is directed to the same field of endeavor as the claimed invention, namely rubber compositions used in making tires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the silane sulfide modification agent of Thiele to modify the polymer components of Sato, and the motivation to have done so would have been, as Thiele suggests, that these modifiers Id. 1).
Response to Arguments
Applicant’s arguments in the remarks dated October 19, 2021, have been fully considered, and the examiner responds as follows.
A) At page 14 of the remarks, applicant argues that the improper Markush rejection should be withdrawn in view of the claim amendment.  This argument has been fully considered but is not found to be persuasive.  The examiner continues to regard claim 33 as a Markush claim because it recites a group of alternatives from which a selection is to be made in the context of a combination.
B) At pages 14 and 15 of the remarks, applicant argues that the indefinitness rejections should be withdrawn in view of the claim amendment.  The arguments and the amendment have been fully considered.  The examiner agrees that the amendment overcomes several of the rejections.  However, the examiner maintains that claims 25 and 28 (and the claims depending from them) remain indefinite for the reasons set forth above in the present Office Action.
C) At pages 16-18 of the remarks, applicant argues that the obviousness rejection should be withdrawn because Sato teaches compositions containing a component not relied on by the examiner to meet the claim limitations.  Specifically, applicant points out that the compositions of Sato have a second SBR rubber not relied upon by the examiner in the rejection.  This argument has been fully considered but is not found to be persuasive.  The present claims are composition claims with a “comprising” transitional phrase and the claim language does not exclude additional components such as the second SBR rubber of Sato.
D) At pages 19 and 20 of the remarks, applicant argues that the obviousness rejection should be withdrawn because Sato does not teach that the low molecular weight conjugated diene polymer (i.e., the second elastomeric polymer of claim 21) is prepared with a coupling agent.  This argument has been fully considered but is not found to be persuasive for the reasons set forth in the obviousness rejection.  Namely, Sato teaches Id. ¶ 0151).
Additionally, the examiner notes the “coupling agent” limitation at issue is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Sato teaches a tire containing a rubber composition.  (Sato, Abstract; ¶ 0243).  This rubber composition is made from rubbers having molecular weights falling within the claimed ranges and in the claimed amounts, as set forth in the obviousness rejection above.  To the extent that the claimed “coupling agent” used to make the “second elastomeric polymer” affects the structure of the final tire, this structure is met by the coupling agents that are taught by Sato.  For example, the Example 12 composition relied upon by the examiner in the obviousness rejection contains 6 parts of the silane coupling agent bis(3-triethoxysilylpropyl)tetrasulfide.  (Sato, ¶ 0214; page 23, Table 3, Example 12).  This silane coupling agent matches one that applicant has identified as suitable in the present specification at page 35.
E) At page 20 of the remarks, applicant argues that the obviousness rejection should be withdrawn because Sato does not teach the claimed “coupling rate.”  This argument has been fully considered but is not found to be persuasive.  As set forth in the obviousness rejection above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling agent taught by Sato at ¶¶ 0149-0150 in the preparation of the low molecular weight conjugated diene of Sato to achieve the coupling rate recited by claims 21 and 35, and the motivation to have done so would have been to optimize the processability of the composition used to make the tire as well as the fuel economy of the resulting tire, as suggested by Sato at ¶ 0151.
Additionally, the examiner notes the “coupling rate” limitation at issue is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Sato teaches a tire containing a rubber composition.  (Sato, Abstract; ¶ 0243).  This rubber composition is made from rubbers having molecular weights falling within the claimed ranges and in the claimed amounts, as set forth in the obviousness rejection above.  To the extent that the claimed “coupling agent” used to make the “second elastomeric polymer” at the claimed “coupling rate” affects the structure of the final tire, this structure is met by the coupling agents that are taught by Sato.  For example, the Example 12 composition relied upon by the examiner in the obviousness rejection contains 6 parts of the silane coupling agent bis(3-triethoxysilylpropyl)tetrasulfide.  (Sato, ¶ 0214; page 23, Table 3, Example 12).  This silane coupling agent matches one that applicant has identified as suitable in the present specification at page 35. 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767